DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 4 and 5 are cancelled.  Claim 9 is newly added.  Claims 1-3 and 6-9 are pending where claims 1-3 and 6-7 have been amended.
Status of Previous Rejections
The previous 35 USC §103 rejections of the claims have been maintained.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Instant claim 7 recites “micrometers (μm2)” instead of “square micrometers (μm2)”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 9 recites the limitation “wherein the copper alloy has an improved wear resistance in comparison to a second copper alloy that does not satisfy the Relational Formula and does not have an area fraction of an Fe matrix structure in a range of 20 to 40% of a total area of the second copper alloy.”  This limitation is indefinite because a claim may be rendered indefinite by reference to an object that is variable (see MPEP 2173.05(b) II).  In the instant case, the second copper alloy that does not satisfy the Relational Formula and does not have an area fraction of an Fe matrix structure in a range of 20 to 40% of a total area of the second copper alloy could be any number of different copper alloys, which renders the wear resistance of the alloy indefinite which renders the scope of the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0045641 A1 to Kawasaki et al.
Regarding claim 1, Kawasaki ‘641 discloses a copper alloy for valve seats discloses an alloy comprising the following composition (Kawasaki ‘641, abstract, para [0001, 0030-0047]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Kawasaki ‘641 wt%
Overlaps?
Ni
12-24
5.0-20.0
Yes
Si
2-4
0.5-5.0
Yes
Cr
7-13
1-15.0
Yes
Fe
20-35
3.0-20.0
Yes
Cu
Balance	
Balance
Yes
1.27*Fe-0.36*Cr
20.7-42.0
-1.59-25.04*
Yes

*derived from ranges of Fe and Cr
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kawasaki ‘641 including the instantly claimed because Kawasaki ‘641 discloses the same utility throughout the disclosed ranges.
Regarding the composition based equations in the instant claims, the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the alloy of Kawasaki ‘641 is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of Kawasaki ‘641 including those which fall within the boundaries of the instantly claimed composition based formulas because Kawasaki ‘641 discloses the same utility throughout the disclosed ranges.
Regarding the limitation “wherein an area fraction of an Fe matrix structure in the copper alloy is 20 to 40% of a total area,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Kawasaki ‘641 would be expected to have the same or similar microstructure and properties as the instantly claimed alloy because the alloy of Kawasaki ‘641has the same or substantially the same composition.
Regarding claims 2-3 and 6-9, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Kawasaki ‘641 would be expected to have the same or similar microstructure and properties as the instantly claimed alloy because the alloy of Kawasaki ‘641 has the same or substantially the same composition.

Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0125458 A1 to Kawasaki et al (cited by applicant in IDS).
Regarding claim 1, Kawasaki ‘458 discloses a copper alloy for valve seats discloses an alloy comprising the following composition (Kawasaki ‘458, abstract, para [0033-0055]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Kawasaki ‘458 wt%
Overlaps?
Ni
12-24
4.7-22.0
Yes
Si
2-4
0.5-5.0
Yes
Cr
7-13
1.0-15.0
Yes
Fe
20-35
2.7-22.0
Yes
Cu
Balance
Balance
Yes
1.27*Fe-0.36*Cr
20.7-42.0
-1.971-27.58*
Yes

*derived from ranges of Fe and Cr
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kawasaki ‘458 including the instantly claimed because Kawasaki ‘458 discloses the same utility throughout the disclosed ranges.
Regarding the composition based equations in the instant claims, the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the alloy of Kawasaki ‘458 is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of Kawasaki ‘458 including those which fall within the boundaries of the instantly claimed composition based formulas because Kawasaki ‘458 discloses the same utility throughout the disclosed ranges.
Regarding the limitation “wherein an area fraction of an Fe matrix structure in the copper alloy is 20 to 40% of a total area,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Kawasaki ‘458 would be expected to have the same or similar microstructure and properties as the instantly claimed alloy because the alloy of Kawasaki ‘458 has the same or substantially the same composition.
Regarding claims 2-3 and 6-9, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Kawasaki ‘458 would be expected to have the same or similar microstructure and properties as the instantly claimed alloy because the alloy of Kawasaki ‘458 has the same or substantially the same composition.

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not teach the instantly claimed relational formula.  This is not found persuasive because regarding the composition based equations in the instant claims, the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the alloy of the cited prior art is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of the cited prior art including those which fall within the boundaries of the instantly claimed composition based formulas because the cited prior art discloses the same utility throughout the disclosed ranges.
Applicant argues that the cited prior art does not teach the instantly claimed Fe matrix structure having an area fraction of 20-40% of the total area of the alloy.  This is not found persuasive because regarding the limitation “wherein an area fraction of an Fe matrix structure in the copper alloy is 20 to 40% of a total area,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of the cited prior art would be expected to have the same or similar microstructure and properties as the instantly claimed alloy because the alloy of the cited prior art has the same or substantially the same composition.

	“Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [sic] claimed product.” In re Best, 562 F.2d 1252, 1255-56 (CCPA 1977); see also In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738